DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive.
Applicant contends with respect to claim 11:

    PNG
    media_image1.png
    188
    756
    media_image1.png
    Greyscale

Examiner respectfully disagrees, it is noted that the features upon which applicant relies (i.e., remote) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Or, Examiner has misunderstood applicant’s specification.
Examiner points to Applicant’s fig. 1


    PNG
    media_image2.png
    554
    803
    media_image2.png
    Greyscale


[0034] In order to remove the need for a separate NVM memory in the display system 100, the producer of the display system 100 may serialize the display system 100 and store the correction data in a network-connected or cloud server, i.e. remote from display system 100 and final product 10 (Step 302).  When the display system 100 is integrated into the final product or the test system 10 (Step 303) the integrator may pull the correction data 75 from the network connector or cloud server and store onto the memory store 25 of the final product or test system 10 (Step 304).  Typically, the final product 10 will have a large and relatively low-cost memory store 10, i.e. in terms of $/bit, available, such as an eMMC flash.

[0036] Besides the table upload speed, the final product 10 would not require any flash memory on the display module 100 as the memory store 25 of the final product 10 could be leveraged thus saving cost as well.


Examiner understands the memory in Cok to likewise be remote from the display module 8 as shown in fig. 5 similar to the display module/display system 100 in applicant’s specification. There may be 112 issues if examiner misunderstands applicant’s specification with respect to Applicant’s Remarks. Furthermore, examiner understands video interface to mean, Video interfaces: “are used to transfer the information from computer memory to the monitor for visualization.” (Google search of video interface www.sciencedirect.com). In Cok the video interface is the channels 34 and 32.

    PNG
    media_image3.png
    529
    702
    media_image3.png
    Greyscale

With respect to claims 1 and 11 with respect to Kim Applicant contends:

    PNG
    media_image4.png
    165
    718
    media_image4.png
    Greyscale

Examiner points to the remarks above. Applicant appears to be arguing limitations in the claims that are not supported by the specification or broadest reasonable interpretation under MPEP 2111.   
Applicant further contends: 

    PNG
    media_image5.png
    70
    704
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    173
    686
    media_image6.png
    Greyscale

However, Examiner notes the first time the “remote compensation service” [0043-0044] is carried out will be the initial correction data. Examiner the equated compensation processor and can be located in the product and remote from the display module. 
With respect to claims 1, Applicant contends:

    PNG
    media_image7.png
    182
    711
    media_image7.png
    Greyscale

Examiner notes the product is the entire display apparatus in Cok and remote ([0051] In one embodiment, the compensation values are stored in a memory 16 packaged with an associated display device, to enable efficient packaging, shipment, and interconnection.  Such a package can include a memory affixed to the display or to a connector fastened to the display and possibly sharing some of the connections of the connector.”). Furthermore, the initial correction data in 16 is transmitted to 42 for processing and then to the display 8 in fig. 5. 
With respect to claim 20, please see the comments above. Furthermore, Kim states, [0049] Instead, the remote compensation server 20 receives a remote compensation request from the OLED display device 10 and determines panel 
Examiner notes an interview may be beneficial in this case. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cok (2007/0290958).

In regards to claim 11, Cok  teaches a display system including a plurality of pixels for use in a video displaying product, which includes a video source and a memory store including initial correction data for the display system to correct initial 
non-uniformity in the plurality of pixels, the display system comprising (abstract): 
	a plurality of pixel circuits, each including a thin film transistor (TFT) and a 
light-emitting diode (LED) for converting luminance data received from the 

	a compensation processor (fig 5 (42)) configured for requesting the initial correction data from the memory store in the video display product remote from the display system [0048], 
	receiving the initial correction data from the memory store over a video interface;  and adjusting the luminance data to correct the display system using the initial correction data[0035-0048].


In regards to claim 16, Cok teaches display system according to claim 11, further comprising a compensation functions processor configured for: determining degradation correction data for the display system to correct for degradation effects 
during use in the video displaying product;  and storing the degradation correction data in the memory store in the video displaying product;  receiving the degradation correction data from the memory store for correcting the display system (fig. 3 (390 and 340)). Cok
3.	In regards to claim 17, Cok teaches display system according to claim 16, wherein the compensation functions processor is also configured for determining degradation of each thin film transistor in each pixel of the display system [0037-0039, 0041]. Cok
In regards to claim 18, Cok teaches display system according to claim 16, wherein the compensation functions processor is also configured for determining 
In regards to claim 19, Cok teaches display system according to claim 16, wherein the degradation correction data comprises an integer value corresponding to each pixel in the display system, which are added to the luminance data by the compensation processor to compensate for the degradation effects. [0045] Cok


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,7-9,11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (2017/0124947) hereinafter, Kim.

In regards to claim 1, Kim teaches a method of image correction for a display system included in a final product, the method comprising (abstract): 
	downloading to the final product, initial correction data (fig. 5 (s502)) from a remote memory (fig. 1 (20)) separate from the final product and storing the initial correction data in a memory store on the final product remote from the display system (fig. 3 (360)));  

    PNG
    media_image8.png
    702
    971
    media_image8.png
    Greyscale
and 
	transmitting the initial correction data from the memory store to the display system for correcting the display system (fig. 1 (10 to oled) fig. 3 (360, 340)). 


In regards to claim 11, Kim teaches a display system including a plurality of pixels for use in a video displaying product, which includes a video source and a memory store including (fig. 5 (s502))

    PNG
    media_image9.png
    657
    796
    media_image9.png
    Greyscale

	initial correction data for the display system to correct initial non-uniformity in the plurality of pixels, the display system comprising [0040-0056]:
	 a plurality of pixel circuits, each including a thin film transistor (TFT) and a light-emitting diode (LED) for converting luminance data received from the video source into visible light (fig. 3 (pixels) and fig. 1 (sp and oled tfts));  and
	 a compensation processor (fig. 3 (390)) configured for requesting the initial correction data from the memory store (fig. 3 (360))  in the video display product remote from the display system (fig. 5 (s510 and s512)), receiving the initial correction data from the memory store over a video interface (fig. 5 s514);  and adjusting the luminance data to correct the display system using the initial correction data (fig. 5 s516)).


6.	In regards to claim 2, Kim teaches method of according to claim 1, wherein the initial correction data comprise correction data determined to correct for initial non-uniformity of said display system (fig. 5 (s502)). 
In regards to claim 3, Kim teaches method according to claim 1, wherein the final product includes a video Source (fig. 3 (350));  wherein the display system includes a digital data processor configured for capable of receiving luminance data from the video source over a video interface (fig. 3 (340));  and wherein the step of transmitting the initial correction data to the display system comprises transmitting the initial correction data over the video interface to a compensation processor in the digital data 
processor (fig. 3 (390)). 
In regards to claim 7, Kim teaches method according to claim 3, further comprising: determining degradation correction data for the display system to correct for degradation effects during use in the final product;  storing the degradation correction 
data in the memory store in the final product;  transmitting the degradation 
correction data from the memory store to the display system over the video 
interface for correcting the display system [0027-0055] . 
In regards to claim 8, Kim teaches method according to claim 7, wherein the step of determining the degradation correction data comprises determining a degradation of each thin film transistor in each pixel of the display system [0065, 0073, 114] . 
In regards to claim 9, Kim teaches method according to claim 7, wherein the step of determining the degradation correction data comprises determining degradation of each organic light emitting diode in each pixel of the display system [0065, 0073,].
In regards to claim 13, Kim teaches display system according to claim 11, wherein the compensation processor is comprised in a data driver IC for converting luminance data received from the video source from digital form to voltage or current form [121,149, 170, 230].
 In regards to claim 14, Kim teaches display system according to claim 13, wherein the compensation processor corrects the luminance data in voltage or current form in the data driver IC. [121,149, 170-180, 230].
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok in view of Imoto (20140118558) hereinafter, Imoto.


In regards to claim 1, Cok teaches a method of image correction for a display system included in a final product, the method comprising (abstract):
	 downloading to the final product[0035,0045] (fig. 1 (107) with 105), 

    PNG
    media_image10.png
    938
    760
    media_image10.png
    Greyscale

	Cok fail to expressly teach downloading to the final product, initial correction data from a remote memory separate from the final product and 
	However, Imoto teaches downloading to the final product, initial correction data from a remote memory separate from the final product (fig. 1 (50)) and

    PNG
    media_image11.png
    537
    765
    media_image11.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Cok to further include downloading to the final product, initial correction data from a remote memory separate from the final product as taught by Imoto in order to increase the speed in data processing [0014-0016].
	Therfore, Cok in view of Imoto teaches 
	storing the initial correction data in a memory store on the final product 
remote from the display system [0045-0046, 0048] Cok;  and 
	transmitting the initial correction data from the memory store to the display system for correcting the display system (fig. 1 (130/155) Cok). 




In regards to claim 2, Cok in view of Imoto teaches the method of according to claim 1, wherein the initial correction data comprise correction data determined to correct for initial non-uniformity of said display system (fig. 1 (105)) first Cok). 
8.	In regards to claim 3, Cok in view of Imoto teaches method according to claim 1, wherein the final product includes a video source;  wherein the display system includes a digital data processor configured for capable of receiving luminance data from the video source over a video interface (fig. 5 (14) Cok) form 24) Cok);  and wherein the step of transmitting the initial correction data to the display system comprises transmitting the initial correction data over the video interface (fig. 5 (26/28) Cok) to a compensation processor in the digital data processor (fig. 5 (14)) Cok. 
In regards to claim 6, Cok in view of Imoto teaches method according to claim 3, wherein the initial correction data correction data determined to correct for initial non-uniformity of said display system including an integer value corresponding [0045] Cok to each pixel in the display system, which are added by the compensation processor to luminance data from a video source in the final product to compensate for the initial 
non-uniformity (fig. 5 (20)) Cok. 
In regards to claim 7, Cok in view of Imoto teaches method according to claim 3, further comprising: determining degradation correction data for the display system to correct for degradation effects during use in the final product;  storing the degradation correction data in the memory store in the final product;  transmitting the degradation 

In regards to claim 8, Cok in view of Imoto teaches method according to claim 7, wherein the step of determining the degradation correction data comprises determining a degradation of each thin film transistor in each pixel of the display system [005,0032,0037, 0052] Cok. 
In regards to claim 9, Cok in view of Imoto teaches method according to claim 7, wherein the step of determining the degradation correction data comprises determining degradation of each organic light emitting diode in each pixel of the display system. [005,0032,0037, 0052] Cok.
In regards to claim 10, Cok in view of Imoto teaches method according to claim 7, wherein the degradation correction data comprises an integer value corresponding to each pixel in the display system, which are added to the luminance data by the compensation processor to compensate for the degradation effects [0045] Cok.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2017/0124947) hereinafter, Kim in view of Nagara (2015/0009126) hereinafter, Nagara


In regards to claim 20, Kim teaches a video display product, comprising (abstract): 
	a display system including a plurality of pixel circuits (fig. 1 (100) and oled); 
 	 a video source for transmitting luminance data to the display system (fig. 5 from 24));  

	the plurality of pixel circuits, each including a thin film transistor (TFT) and a 
light-emitting diode (LED) for converting the luminance data received from the 
video source into visible light (fig. 1 (DRT and OLED));  and 
	a compensation processor configured for requesting initial correction data from a memory store in the video display product and remote from the display system, the initial correction data comprising data to correct initial non-uniformity in the plurality of pixel circuits (fig. 3 (390, 360-380)[0113-140]):; 
	 receiving at the display system the initial correction data from the memory store (fig. 2 (check server) (fig. 1 (30));  and adjusting the luminance data to correct the display system using the initial correction data (fig. 5 (s514) and (s516)).
	Kim fails to expressly teach a user interface for inputting commands from a user;  
	However, Nagara teaches a user interface for inputting commands from a user (fig. 1 (122, 112, 110 114)). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Kim to further include a user interface for inputting commands from a user as taught by Nagara in order to provide interaction with user and more control [0044].

Allowable Subject Matter

Claims 4-5, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694